Order filed May 22, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00607-CR
                                   ____________

                           LEROY STOOTS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1517329

                                     ORDER

           This court has determined, pursuant to Texas Rule of Appellate
     Procedure 34.5(f) and 34.6(g)(2), that it must inspect the original of State’s
     Exhibit 56; State’s Exhibit 60; State’s Exhibit 92; State’s Exhibit 93; State’s
     Exhibit 94; and State’s Exhibit 96.
             The clerk of the 248th District Court is directed to deliver to the Clerk of
      this court the original of State’s Exhibit 56; State’s Exhibit 60; State’s Exhibit
      92; State’s Exhibit 93; State’s Exhibit 94; and State’s Exhibit 96, on or before
      May 30, 2019. The Clerk of this court is directed to receive, maintain, and
      keep safe these original exhibits; to deliver them to the justices of this court for
      their inspection; and, upon completion of inspection, to return the original of
      State’s Exhibit 56; State’s Exhibit 60; State’s Exhibit 92; State’s Exhibit 93;
      State’s Exhibit 94; and State’s Exhibit 96, to the clerk of the 248th District
      Court.

                                              PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.